DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 19 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-19 are pending for examination.
Claims 3-5 and 11-13 are currently amended.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 19 August 2022.
Amendments to the drawings have been submitted with the amendment filed 19 August 2022.
Interview Summary
The reply filed on 19 August 2022 includes a complete and accurate record of the substance of the 18 July 2022 interview. 
Drawings
The replacement drawings were received on 19 August 2022.  These drawings are acceptable.
Response to Arguments
Applicant’s amendment and corresponding arguments, see pages 8 and 10 of the Remarks, filed 19 August 2022, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 19 August 2022, with respect to the objections to the specification and abstract of the disclosure have been fully considered and are persuasive.  The objections to the specification and the abstract of the disclosure as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 11 of the Remarks, filed 19 August 2022, with respect to the rejection of claims 3-5 and 11-13 under 35 USC § 112(a), as failing to comply with the written description requirement, have been fully considered and are persuasive.  The rejection of claims 3-5 and 11-13 under 35 USC § 112(a) as set forth in the previous Office action has been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The prior art references considered to be the most relevant to the claimed subject matter are:
Schwimmer (US 2017/0233135) which discloses that it is old and well known to provide a bin (20, 24) with posts (72) which is used for support a load;
Yourgalite et al. (US 5005335) which discloses a robotic palletizer and stack wrapping machine and method that has a grasping means 36 used to pick-and-place “boxes” (34) (see col. 3, lines 1-15) and place them on a pallet which is supported on a turntable 12; the grasping means 36 places the boxes 34 on the pallet in a predetermined pattern to create a palletized stack; the turntable 12 is rotated after stacking of the boxes so that wrapping of the palletized stack occurs, and wherein the wrapping may be of a completed stack or partially completed stack;
Boudreau (US 2019/038220) discloses a robotic palletized and stack wrapping machine and method in which a robotic arm 24 picks up and forms stacks of items on a pallet supported on a turntable 48; the stacked items on the pallet are wrapped by rotating the turntable after stacking a layer or layers of items; and
Tian et al. (CN 209023817) discloses a stacking table which includes a turntable 5 which is used to rotate a tray/pallet 2 which enters from tray feeding position 1 to various stacking positions 3; a robot stacking device (no number provided) is located on the turntable 5 at the center of the turntable 5 for stacking product on the tray/pallet 2; and after completion of stacking the tray/pallet 2 is discharge a support position 8.
Regarding independent claim 1: the subject matter of the product stacking system is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“the turntable to: 
rotate the bin during a loading process during which a robotic arm stacks a product within the bin, 
track an orientation of the bin as rotation of the bin occurs, and 
provide the orientation of the bin to the robotic arm”.
The prior art fails to teach or suggest the combination of limitations set forth in claim 1.
Regarding independent claim 10: the subject matter of a product stacking system is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 10 includes the following limitations which, in combination with the other structural limitations set forth in claim 10, are what make the subject matter of claim 10 allowable over the prior art:
“a turntable to support a platform to support one or more stacks of the product, the turntable to rotate the platform during a loading process, 
wherein, during the loading process, the robotic arm stacks the product on the platform based on the orientation of the platform.”
The prior art fails to teach or suggest the combination of limitations set forth in claim 10.
Regarding independent claim 16: the subject matter of the method for mechanically stacking a product is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 16 includes the following limitations which, in combination with the other limitations of claim 16, are what make the claim allowable over the prior art, as the subject matter of claim 16 is neither taught or suggested by the prior art:
“rotating the turntable to rotate the bin; and positioning a robotic arm to mechanically place a product in the bin based on the orientation of the bin and a location of posts of the bin.”
The prior art fails to teach or suggest the combination of limitations set forth in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        27 August 2022